Order entered August 29, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01150-CV

                            IN RE RAMIRO CHAPA, Relator

                Original Proceeding from the 203rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F04-36350-P

                                         ORDER
       Based on the Court’s order of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE